Title: From Thomas Jefferson to Thomas Moore, 14 April 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                            
                            Monticello Apr. 14. 07.
                        
                        You will recollect that I wished yourself & your colleagues to reconsider the question whether the Western
                            road should pass through Uniontown or Brownesville. this I did because you told me the Commissioners had decided very
                            hesitatingly in favor of it’s passing through Brownesville, & I thought myself it was going out of it’s true course. but
                            I wished you, on reconsideration, to decide according to your own judgment. I presume from the inclosed that the law has
                            passed the Pennsva legislature in the form communicated by mr Dorsey. the wish of that legislature, with your own
                            doubts & mine in favor of Union town must decide in favor of that place. but you will still reconsider whether it should
                            go through Brownsville also and act according to what yourselves decide, unmoved by private sollicitations. I think the
                            commissioners should proceed in time to have the whole appropriation laid out this year.
                        For the actual execution of the work, I must beg your superintendance; on the assurance that such an
                            allowance shall be made you as is reasonable, & this shall be fixed on my return to Washington where I can consult
                            yourself as well as others. I salute you with friendship & respect
                        
                            Th: Jefferson
                            
                        
                    